Citation Nr: 1116223	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  09-42 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for bilateral hearing loss.

3.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.  

4.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active military service from February 1966 to November 1969.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, granted service connection for PTSD with a 30 percent rating, effective July 11, 2006, and denied service connection for bilateral hearing loss and tinnitus.  A June 2008 Decision Review Officer (DRO) decision granted the Veteran service connection for bilateral hearing loss, with a 0 percent rating and tinnitus with a 10 percent rating, effective July 11, 2006.  An August 2008 DRO decision, granted the Veteran a 50 percent rating for PTSD, effective July 11, 2006.  

A TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  When evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  The medical evidence of record related to the Veteran's PTSD indicates that he is not working and his PTSD effects his ability to do so.  Thus, the Board finds that a claim for a TDIU is raised by the evidence of record and is currently before the Board on appeal.  See Id.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas; and a current GAF score of 50.

2.  Audiometric testing reveals no worse than Level I hearing acuity in the left ear and Level I hearing acuity in the right ear.

3.  A 10 percent evaluation is currently in effect for the Veteran's tinnitus.  The evaluation is the maximum schedular evaluation assignable for tinnitus whether perceived as unilateral or bilateral in nature.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 3.385, 4.85, Diagnostic Code (DC) 6100 (2010).

3.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. §1155 (West 2002 & Supp. 2010); 38 C.F.R. §4.87, Diagnostic Code (DC) 6260 (2010); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A September 2006 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records (STRs), VA medical treatment records, and all indentified private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Numerous adequate VA examinations were conducted to assess the nature and severity of the Veteran's hearing loss, tinnitus, and PTSD disabilities.  The record does not reflect that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).   

Regarding the Veteran's claim for a higher rating for bilateral hearing loss, 38 C.F.R. § 3.655, notes that in an original claim, when a claimant fails to report for a VA examination, the claim shall be rated on the evidence of record.  A February 2010 document from the Temple, Texas, VA Medical Center (VAMC) notes that the Veteran canceled his scheduled audiology examination.  Accordingly, the Board will rate the Veteran's increased rating for hearing loss claim on the available evidence of record notwithstanding any deficiencies with the current VA audiological examination of record.   Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Regarding the claim for a rating in excess of 10 percent for tinnitus, the facts are not in dispute.  Resolution of the Veteran's appeal is dependent on interpretation of the regulations pertaining to the assignment of disability ratings for tinnitus.  The Veteran is already receiving the maximum evaluation available for tinnitus under the applicable rating criteria.  Because no reasonable possibility exists of substantiating this claim, any deficiencies of VCAA notice or assistance are moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  PTSD

The Veteran seeks an evaluation in excess of 50 percent for PTSD.  He contends that his wife takes care of his appearance and has cut his hair since returning from Vietnam and that he was penalized for appearing normal.  He also contends that his medications were working to some extent at the time of his evaluations.  

The RO originally granted service connection for a PTSD disability in a December 2007 rating decision, assigning a 30 percent rating with an effective date of July 11, 2006.  An August 2008 DRO decision increased the Veteran's rating for PTSD to 50 percent, effective July 11, 2006.  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms recited in the criteria in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 51-60 involve moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers.)  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

October and November 2007 VA group therapy records note that the group discussed its feelings, PTSD issues, and coping decisions.  

A January 2008 Vet-Center intake form notes that a mental status examination revealed that the Veteran had a neat appearance, suspicious, defensive manner, average intelligence, speech of a restrained pace, normal memory function, was oriented to person, place, and time, that his affect was labile, his motor activity was agitated and restless, and his judgment was fair.  There was no evidence of delusions or disorganized thinking, but there was evidence that he woke up seeing and hearing things and then feels the urge to check the locks.  His appetite was average, he recently lost weight, and he wakes 2-3 times per night.  His energy level was low, he had 3 recent deaths in his family, he had suicidal thoughts, but they were fleeting and not serious, and he had homicidal thoughts, but they are fleeting and improbable thoughts of shooting all the politicians and he knows this is unrealistic.  Finally, it was noted that the Veteran is socially isolated and stays at home a lot; has had 20-30 jobs as a mechanic, and has been married for 35 years.  

A March 2008 VA examination report notes that the Veteran has been unemployed for 2 years and slowly tapered down and worked previously as a self-employed mechanic.  The Veteran reported that he felt like he never fit in at work, but has been able to work alone.  He fears crowds, has nightmares and avoids sleep, feels anxious when he comes to VA, fears being attacked, secures his home obsessively, avoids thinking about Vietnam, has poor sleep, and has trouble and feels anxious when he sees war movies.  The Veteran reported that he had a number of different jobs following service and lost most of them because the company closed.  He reported having a problem with authority.  He reports staying at home a lot.  He sees his son regularly and has multiple acquaintances because he has lived in the same town for many years, but no real close friends.  He has a small church group, but since he quit drinking no longer goes to the VFW.  For leisure he enjoys building things, but cannot stand to be out in public.  

A mental status examination indicated that the Veteran was disheveled, had poor hygiene, and was unshaven.  He had a high pitched voice and was very anxious throughout the examination.  He was missing some teeth and had fingernail fungus.  Social skills were quite poor.  He was quite logical and coherent though he was somewhat tangential.  He was quite anxious, depressed, agitated, and restless.  He was well orientated to time, place, person, and situation.  Reasoning and judgment are fair.  The Veteran reports some difficulty with concentration and short term memory, which is more likely than not related to PTSD.  Long term memory is fair.  The Veteran endorses anxiety, nightmares, panic attacks, social phobia, headaches, depressed mood, anhedonia, poor concentration, and survivors guilt.  He reports a history of suicidal thinking, but has no plans to act on these thoughts and has no history of attempts.  He reported he would never act on these thoughts because he loves his wife.  He denies any homicidal thinking.  He described some hypervigilant misperceptions and odd experiences when going to sleep or waking.  The examiner opined that the Veteran shows signs of a significant impact of PTSD and depressive symptoms on social functioning.  Part of his occupational problems at this point relate to his significant physical decline including his emphysema.  However, he also shows signs of a significant impact of PTSD on occupational function.  An assessment of PTSD, chronic, moderate to severe with associated depressive features and panic attacks, was given.  It was noted that the Veteran was unemployed and a GAF score of 45-50 was assigned.  

VA treatment records dated in June 2009 note that the Veteran reported he has good days and bad days, and his wife is supportive.  He has intermittent nightmares, depression 3/10, sleeps 8-12 hours, and is not psychotic or suicidal.  A mental status examination revealed that the Veteran's dress/appearance was casual, hygiene/grooming were adequate, attitude was cooperative, speech rate and flow was normal, eye contact was unremarkable, psychomotor activity was unremarkable, mood was okay, affect was congruent, thought process was linear and organized, there were no hallucinations, no delusions, and no suicidal or homicidal ideation.  Insight and judgment were fair to good and cognition was grossly intact.  A diagnosis of PTSD was given and a GAF score of 55 was assigned.  

A November 2009 VA treatment record indicates that the Veteran was not much into talking; reports doing well, that his mood and sleep have been good, and that he denied suicidal and homicidal ideation and hallucinations, but occasionally when he is stressed he thinks of suicide.  Objectively the Veteran is alert and oriented times 3, casually dressed, cooperative, has a good mood and appropriate affect, speech is of a normal rate and rhythm, but has a poverty of contents, fair insight and judgment, and thought content negative for homicidal or suicidal ideation or psychotic symptoms.  A diagnosis of PTSD was given and a GAF score of 62 was assigned.  

November 2009 VA treatment records indicate that the Veteran had thoughts of harming himself yesterday, but now is okay and denies any suicidal or homicidal ideation.  

A January 2010 VA social work note indicates that the Veteran was visibly nervous about his decision to begin therapy for PTSD.  The Veteran has average dress and grooming and speaks very little.  He appears mildly depressed and denied homicidal and suicidal ideation.  He is alert times three.  It was also noted that the Veteran has sleep apnea.  

A VA examination was conducted in February 2010.  The Veteran reported that his anxiety has been the same, but depression has worsened, and that he currently has anxiety, depression, and nightmares.  The Veteran stated that he has not worked in approximately 3 years.  The Veteran has been married for 39 years, and has 3 children, but does not have friends.  He reported that he does not have fun anymore.  He denied current suicidal or homicidal ideation.  He has had sleep problems, nightmares, and avoids people.  A mental status examination revealed that the Veteran had no impairment of thought process or communication, no delusions or hallucinations, good eye contact, no suicidal or homicidal thoughts, and that the Veteran wore clean clothing and was properly groomed.  The Veteran was oriented to person, place, and time, he had no ritualistic behavior, no panic attacks, and normal content and rate of speech.  The Veteran did not do memory and wished that this was over.  The Veteran stated he is depressed and will sleep 12-13 hours per day.  The Veteran reported getting anxious around crowds and has nightmares 4-5 times per week of Vietnam, avoids crowds and people, and sleeps with a gun by his bed.  These problems are severe in severity.  Diagnoses of recurrent major depression, severe, anxiety disorder, and PTSD were given and a GAF score of 50 was assigned.  The examiner noted that the Veteran continues to report sleep problems and nightmares and his depression and anxiety are worse.  His PTSD signs and symptoms appear to lead to deficiencies in most areas.  He reports his symptoms are nightmares and avoiding crowds and when his routine is broken he develops severe anxiety.  

On the whole the evidence more nearly approximates the criteria for a higher 70 percent rating rather than the current 50 percent rating assigned.  The competent medical evidence demonstrates that the Veteran's PTSD manifests occasional, but recurrent, suicidal ideation; severe depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships, indicative of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  See 38 C.F.R. § 4.130, DC 9411.  Thus, the competent medical evidence of record shows that an initial 70 percent rating for PTSD is warranted.  

However, the competent evidence of record does not demonstrate findings of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name, or any other symptoms of the type or severity, which would be indicative of total occupational and social impairment; nor is there any other competent evidence of record indicating that the Veteran's PTSD is productive of any symptoms resulting in total occupational and social impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Furthermore, the lowest noted GAF score during the pendency of the Veteran's appeal is 45, which denotes only serous symptoms and impairment.  A GAF score of 45, together with the complete lack of symptoms of a severity warranting a 100 percent rating, weighs against the assignment of a 100 percent rating for PTSD.  See Carpenter, 8 Vet. App. at 242-244.

At no time since the pendency of the Veteran's claim has his PTSD disability met or nearly approximated the criteria for a rating in excess of 70 percent, and staged ratings are not for application.  See Hart, 21 Vet. App. 505.

II.  Bilateral Hearing Loss

The Veteran contends that he is entitled to a compensable rating for his bilateral hearing loss disability.  He contends that his hearing loss is far worse than it is currently rated.  

The RO granted service connection for bilateral hearing loss in a June 2008 DRO decision, assigning a 0 percent rating under 38 C.F.R. § 4.85, DC 6100, with an effective date of July 11, 2006.   

Evaluations for bilateral hearing loss range from non-compensable to 100 percent based on organic impairment of hearing acuity.  Evaluation of hearing impairment is arrived at by a mechanical comparison of the results of audiometric examination to two tables under 38 C.F.R. § 4.85.  Average puretone decibel loss for each ear is located on Table VI along a horizontal axis, and percent of discrimination is located along a vertical axis.  "Puretone threshold average" as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in Sec. 4.86) to determine the Roman numeral designation for hearing impairment where the axes intersect.  The results are then matched between the "better" ear and the "poorer" ear on Table VII to produce a disability rating under Code 6100.  

For the Veteran's bilateral hearing loss to receive a compensable rating, the evidence must show that the hearing loss rises to the level of severity proscribed in 38 C.F.R. § 4.85, DC 6100, Table VII.

A May 2008 VA audiological examination shows the puretone thresholds, in decibels, were as follows at the given hertz (Hz):


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Avg.
CNC %
Right Ear:
15
20
60
70
41
96
Left Ear:
20
30
65
75
48
96

The Veteran was given a diagnosis of bilateral sensorineural hearing loss.  

The audiological findings of record, as applied to 38 C.F.R. § 4.85, Table VIa, correspond to, at worst, Level I hearing acuity in the right and left ears.  When these two findings are applied to the criteria set out in 38 C.F.R. § 4.85, Table VII, they yield a disability rating of 0 percent.  

Additionally, VA regulations provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hz, and 70 decibels or more at 2,000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral, with each ear evaluated separately.  The audiological findings of record do not indicate that the Veteran has puretone thresholds at each of the four specified frequencies of 55 decibels or more or a puretone threshold of 30 decibels or less at 1,000 Hz, and 70 decibels or more at 2,000 Hz.  Thus, he does not have an exceptional pattern of hearing impairment for purposes of 38 C.F.R. § 4.86.  

In light of the evidence of record, the Veteran's bilateral hearing loss is currently rated at the correct non-compensable level, as set forth in applicable hearing schedule criteria.  38 C.F.R., § 4.85, DC 6100, Table VII.
The Veteran may genuinely believe that the severity of his hearing loss disability warrants a higher rating and it is acknowledged that the Veteran is competent to report observable symptoms such as a decreased ability to hear.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, as a layperson, lacking in medical training and expertise, he is not competent to provide an opinion as to whether his hearing loss manifests certain puretone averages or speech discrimination scores as he lacks medical and audiological training.  Thus, his opinion is far outweighed by the detailed findings provided by the VA audiological professional of record, which shows that the Veteran's hearing loss does not warrant an increased rating.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board is cognizant of, and indeed, sympathetic to the Veteran's argument pertaining to the difficulties he has experienced associated with his hearing loss.  For purposes of rating disabilities which arise out of a service connected hearing loss, however, the Board is restricted to a mechanical application of the rating schedule to the numeric values found.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

At no time during the pendency of this appeal has the Veteran's bilateral hearing loss disability met or nearly approximated the criteria for a rating in excess of 0 percent, and staged ratings are not for application.  See Hart, 21 Vet. App. 505.

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and an increased rating for bilateral hearing loss is not warranted.  See Gilbert, 1 Vet. App. 49, 53-56; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Tinnitus

The Veteran seeks a higher rating for tinnitus and claims that the ringing in his ears is so loud that he cannot hear the warning bells on his car.  

The RO originally granted service connection for a tinnitus disability in a June 2008 DRO decision, assigning a 10 percent rating effective July 11, 2006, under 38 C.F.R. § 4.87, DC 6260.  
VA regulation, 38 C.F.R. § 4.25(b), and Diagnostic Code 6260, limits a Veteran to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral or how severe or loud it is.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Accordingly, the Veteran's service-connected tinnitus has been assigned the maximum schedular rating available.  38 C.F.R. § 4.87, DC 6260.  As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, an increased rating is not warranted.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Nor does the Veteran qualify for extra-schedular consideration for his service-connected disabilities.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

Here, the record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes and the findings made by the VA examiner are the symptoms of PTSD, hearing loss, and tinnitus, such as depression, an inability to function socially, an inability to hear, and a buzzing or ringing in the ears, are exactly those included in the criteria found in the rating schedule.  The schedular criteria are not inadequate for rating this Veteran's disabilities.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  See Thun, supra.  


ORDER

Entitlement to an initial evaluation of 70 percent, but no more, for post-traumatic stress disorder (PTSD) is granted.

Entitlement to a compensable evaluation for bilateral hearing loss is denied.

Entitlement to an initial evaluation in excess of 10 percent for tinnitus is denied.  


REMAND

The Veteran seeks entitlement to TDIU.  He contends that he cannot work due to his PTSD.

The Veteran is currently service connected for PTSD, rated as 70 percent disabling, tinnitus, rated as 10 percent disabling, and bilateral hearing loss, which is non-compensable.

The March 2008 VA examiner noted that the Veteran's PTSD has a significant impact on occupational functioning.  The February 2010 VA examiner noted that the Veteran's PTSD signs and symptoms appear to lead to deficiencies in most areas.  

Given that the medical evidence of record indicates that the Veteran's PTSD disability may affect his employability and because there is insufficient medical evidence for the Board to decide the Veteran's TDIU claim, a VA medical examination and opinion regarding his employability must be provided.  See 38 C.F.R. § 3.159 (c).

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical examination to determine his employability.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, by themselves render him unable to secure or follow a substantially gainful occupation.

A complete rationale must be provided for all opinions.  The examiner is advised that advancing age and any impairment caused by conditions that are not service connected must be disregarded when determining whether a Veteran currently is unemployable.  The claim folder must be made available to the examiner for review in conjunction with the examination.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).


2.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claim should then be readjudicated.  If the claim remains denied, the RO should issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


